Citation Nr: 1012679	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-13 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back disability and hypertension.  
This matter also arises from a July 2008 rating decision 
that denied service connection for tinnitus and hearing 
loss.  

In a statement in July 2009, the Veteran withdrew from his 
appeal the issue of an increased rating for posttraumatic 
stress disorder.  That issue has been properly withdrawn, 
and is not before the Board.  38 C.F.R. § 20.204(b) (2009).

The issue of service connection for a back disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Hypertension was not affirmatively shown during service; 
hypertension was not manifest to a compensable degree within 
one year of separation from service; and the current 
hypertension, first documented after service beyond the one-
year presumptive period, is unrelated to a disease, injury, 
or event during service,  including exposure to herbicides, 
of service origin.

2.  Left ear hearing loss was not affirmatively shown to 
have had onset during service; was not manifested to a 
compensable degree within one year from the date of 
separation from service; and is unrelated to any injury, 
disease, or event of active service origin.

3.  The Veteran's current level of hearing loss in the right 
ear does not meet the criteria to constitute a disability 
for VA purposes.

4.  Tinnitus was not affirmatively shown to have been 
present during service or within one year following 
separation from service; and current tinnitus, first 
diagnosed after service, is unrelated to a disease, injury, 
or event of service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and hypertension is not a disease subject to the 
presumption of service connection due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2009); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2009); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West  2009); 38 C.F.R. 
§ 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The RO sent correspondence in August 2006, and April 2008; 
rating decisions in February 2007, and July 2008; and 
statements of the case in May 2008, and May 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2009 statement of the case and supplemental 
statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable 
due process and notification requirements if adequate notice 
is provided prior to that adjudication.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of 
adequate notice prior to a readjudication, including in a 
statement of the case or supplemental statement of the case, 
cures any timing defect associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a 
medical examination in relation to the claims of service 
connection for hearing loss and tinnitus.  Moreover, the 
Board finds it unnecessary to schedule the Veteran for a VA 
examination to adjudicate the claim of service connection 
for hypertension because there is no evidence of a 
disability in service or within one year of discharge from 
service, and there is no competent medical evidence that 
etiologically links hypertension to service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred 
in relying on various post-decisional documents for 
concluding adequate notice was provided, but the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim, and therefore the error 
was harmless).  

Service Connection

Service connection may be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).  
Where a Veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as 
hypertension, tinnitus, or sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, that disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307 (2009).  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous 
diseases will be established even though there is no record 
of such disease during service, provided that the disease is 
are manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2009).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Hypertension

The Veteran claims entitlement to service connection for 
hypertension, to include as due to exposure to herbicides.  

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  A 10 percent rating for hypertension requires 
diastolic pressure of predominantly 100 or more; systolic 
pressure of predominantly 160 or more; or a history of 
diastolic pressure of predominantly 100 or more with 
continuous medication required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

Although the Veteran served in the Republic of Vietnam while 
on active duty, presumptive service connection is not 
available under 38 C.F.R. § 3.309(e) for hypertension.  
There is no positive association between exposure to 
herbicides and any condition for which it has not been 
specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence 
relating hypertension to exposure to herbicide agents, 
service connection as secondary to exposure to herbicide 
agents is not warranted.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  In this case, there is no such medical evidence 
linking the Veteran's hypertension to exposure to herbicide 
agents.  Accordingly, service connection for hypertension as 
secondary to exposure to herbicide agents is not warranted.

The next question before the Board, then, is whether service 
connection may be granted on a direct basis.  In statements 
and testimony, the Veteran related having an elevated blood 
pressure reading on separation from service.  However, the 
clinician instructed him to rest and upon re-examination a 
half hour later, a low blood pressure was recorded.  He 
reported that after discharge from service he began 
treatment with medication for hypertension sometime in the 
1970s and 1980s.  

The service medical records show that on induction 
examination in August 1967, the Veteran's blood pressure was 
138/70.  On separation from service, the Veteran's blood 
pressure was 118/70.  There was no diagnosis of hypertension 
at that time or at any time during service.  As hypertension 
was not diagnosed in service, the Board finds that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b) (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  

Post-service, private treatment records in 1999 show a 
diagnosis of hypertension.  Subsequent treatment records 
show ongoing treatment for hypertension.  An April 2000 
private clinical note recorded a history of hypertension 
diagnosed 10 years prior.  The length of time between his 
separation from service and the initial confirmed clinical 
diagnosis weighs against a finding of a continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2009); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of 
symptoms constitutes negative evidence and opposes the 
claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than 
the negative evidence and continuity of symptomatology is 
not established.  38 C.F.R. § 3.303(b) (2009); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Furthermore, hypertension was diagnosed well beyond the 
one-year presumptive period for service connection for 
hypertension as a chronic disease and the Board finds that 
presumptive service connection is not warranted.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The Board has considered the Veteran's assertions that his 
hypertension is related to his service, to include an 
elevated blood pressure reading on separation from service.  
However, hypertension is not a condition where lay 
observation has been found to be competent to establish a 
diagnosis or the presence of the disability, therefore the 
determination as to the diagnosis or presence of the 
disability is medical in nature and not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Although lay 
evidence may establish a diagnosis of certain medical 
conditions, such as a simple medical condition, hypertension 
is not a simple medical condition.  The diagnosis requires 
diagnostic testing and medical evaluation to identify, which 
a lay person is not qualified to do.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is 
needed and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159 (2009).  

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or 
on medical causation where a lay assertion of medical 
causation is not competent evidence.  While the Veteran 
purports that an elevated blood pressure reading in service 
supports the current diagnosis by a medical professional, 
his statements alone are not competent to provide the 
medical nexus and a medical professional has not made this 
connection.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Therefore, the Board finds that 
the statements from the Veteran offered as proof of service 
connection between hypertension and service are not 
competent evidence. 

Additionally, on the question of medical causation, medical 
evidence of an association or link between hypertension, 
first diagnosed after service, and service, there is no 
competent medical evidence that supports the claim.  As the 
Board may consider only competent, medical evidence to 
support its findings as to questions involving a medical 
diagnosis that is not capable of lay observation, and of 
medical causation where lay assertion on medical causation 
is not competent evidence, in the absence of competent 
medical evidence that associates the Veteran's hypertension 
to service, the Board finds that the preponderance of the 
evidence is against the claim that hypertension was incurred 
in or aggravated by service, or was manifest to a 
compensable degree within one year following separation from 
service.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hearing Loss and Tinnitus

The Veteran claims that developed hearing loss and tinnitus 
as a result of in-service noise exposure. 

The service medical records show that on induction 
examination in August 1967, the Veteran's bilateral hearing 
was evaluated as normal.  The service medical records, to 
include the separation examination report, do not contain 
any complaints, history, or findings consistent with hearing 
loss or tinnitus.  On separation from service the Veteran's 
hearing was evaluated as normal.  

On VA audiological consultation in June 2007, the Veteran 
complained of left ear hearing loss and tinnitus that had 
its onset in Vietnam.  The Veteran reported a history of 
occupational noise exposure post-service as an electrician 
and construction worker although he related use of 
protective hearing devices.  The Veteran denied recreational 
noise exposure, a history of ear infections, otologic 
symptoms, otalgia, otorrhea, or familial hearing loss.  On 
examination, the Veteran's right ear hearing thresholds were 
noted as being within normal limits from 250 to 4000 Hertz.  
Testing revealed mild to moderately severe sensorineural 
hearing loss at 6000 to 8000 Hertz, with very good (88 
percent) word recognition ability.  The Veteran's left ear 
hearing thresholds were noted as being within normal limits 
from 250 to 500 Hertz.  Testing revealed mild to severe 
sensorineural hearing loss at 1000 to 8000 Hertz, with poor 
(60 percent) word recognition ability.  Tympanograms were 
within normal limits with no abnormal acoustic reflex decay.

The Veteran underwent a VA audiological examination in June 
2008.  He complained of constant bilateral tinnitus, and 
bilateral hearing loss, worse on the left than on the right.  
He attributed his tinnitus and hearing loss to an incident 
in service when he was in close proximity to an artillery 
explosion during the TET offensive in 1968.  There was 
immediate left ear hearing loss and tinnitus following the 
explosion, at which time he notified a medic of his 
condition.  Reportedly, his hearing returned after a few 
days, but not at the same level it was prior to the 
explosion.  The Veteran provided a 38 year history of post-
service occupational noise exposure with use of hearing 
protection.  He denied a history of recreational noise 
exposure. 

The examiner noted that the service treatment records 
documented normal hearing bilaterally on induction and on 
separation from service.  On audiometric testing, the 
pertinent findings for puretone thresholds in Hertz at the 
tested frequencies of 500, 1000, 2000, 3000 and 4000 in the 
right ear were 15, 20, 30, 20, and 25 decibels, and for the 
left ear were 30, 50, 55, 60, and 65, decibels.  Speech 
recognition scores for the right and left ear were 98 and 
68.  The examiner diagnosed normal hearing sensitivity for 
the right ear from 250 to 1000 Hertz, dropping to a mild 
sensorineural hearing loss at 2000 Hertz, rising to normal 
hearing at 3000 to 4000 Hertz.  The left ear manifested 
moderate hearing loss from 1000 to 2000 Hertz, dropping to a 
moderately severe hearing loss from 3000 to 6000 Hertz.  The 
examiner opined that it was not at least as likely as not 
that the Veteran's complaints of hearing loss and tinnitus 
were related to noise exposure in service.  The examiner 
based the decision on the lack of proximity between the 
Veteran's service dates and the date of the examination, 
along with the lack of findings indicative of hearing loss 
or tinnitus in the claims file prior to the examination 
date.  

At hearings and in statements, the Veteran reported that 
while he worked in construction and as an electrician after 
service, he used hearing protection and spent most of his 
time on jobsites, as opposed to in the field, or in an 
office in a supervisory capacity.  

Left Ear Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

To the extent the Veteran asserts that he experienced 
symptoms of left ear hearing loss due to noise exposure 
while in service, the Veteran is competent to state that he 
experienced symptoms of left ear hearing loss in service.  
However, the service medical records contain no complaint, 
history, or finding of hearing impairment during service.  
The service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
hearing loss disability under 38 C.F.R. § 3.385 for the 
purpose of VA disability compensation.  Furthermore, the 
evidence does not show sufficient observation to establish 
chronicity during service.

After service, a June 2007 VA treatment record noted 
complaints of left ear hearing loss.  In June 2008, a VA 
examiner found left ear hearing loss disability as defined 
by 38 C.F.R. § 3.385 (2009).  The absence of documented left 
ear hearing loss from 1968 until 2007 or 2008, weighs 
against continuity of symptomatology.  38 C.F.R. § 3.303(b) 
(2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  The 
absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than 
the negative evidence and continuity of symptomatology is 
not established.  38 C.F.R. § 3.303(b) (2009); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the record shows that left ear hearing loss of the 
sensorineural type was first documented well beyond the one-
year presumptive period for sensorineural hearing loss as a 
chronic disease.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Veteran is competent to describe post-service hearing 
problems, but it does not necessarily follow that there is a 
relationship between the present bilateral hearing loss of 
the sensorineural type, and the continuity of symptomatology 
claimed.  Medical evidence is required to demonstrate a 
relationship unless such a relationship is one which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Regarding the Veteran's statements to the effect that he has 
left ear hearing loss that is attributable to noise exposure 
during service, although the Veteran is competent to 
describe such symptoms as hearing difficulty, the diagnosis 
of the type of hearing loss and the medical causation is not 
subject to lay observation.  The determination as to the 
presence, type, and cause of hearing loss is medical in 
nature and not capable of lay observation.  Savage v. Gober, 
10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Also, under certain circumstances, lay evidence may 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer).

The diagnosis of hearing loss disability is based on results 
of audiology testing that meet the standards for hearing 
loss disability under 38 C.F.R. § 3.385 (2009).  Therefore, 
the presence of hearing loss that meets VA criteria to be 
considered a disability is not a simple medical condition 
that a lay person is competent to identify.  A lay person is 
not qualified through education, training, or experience to 
interpret audiology testing, and the Board determines that 
hearing loss of the sensorineural type is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Where, as here, the determinative question involves a 
medical diagnosis, not capable of lay observation or the 
claimed disability is not a simple medical condition, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159 (2009).  As a lay person, the Veteran is 
not qualified through education, training, and expertise to 
offer a medical diagnosis, not capable of lay observation, 
or the claimed disability is not a simple medical condition.  
The Board finds that the Veteran's statements are not 
competent evidence to substantiate that that he has current 
left ear hearing loss that either had onset during service 
or is related to an injury, disease, or event of service 
origin.

On the question of medical causation, medical evidence of an 
association or link between left ear hearing loss, first 
diagnosed after service, and service, the competent medical 
evidence is against the claim.  On VA examination in June 
2008, the examiner noted that the service medical records 
documented normal hearing bilaterally on induction and on 
separation from service, and opined that it was not at least 
as likely as not that the Veteran's complaints of hearing 
loss and tinnitus were related to noise exposure in service.  
The examiner based the decision on the lack of proximity 
between the Veteran's service dates and the date of the 
examination, and the lack of findings indicative of hearing 
loss or tinnitus in the claims file, prior to the 
examination date.  That medical evidence is the most 
persuasive competent medical opinion of record and opposes, 
rather than supports, the claim.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
left ear hearing loss, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right Ear Hearing Loss

The Veteran is competent to describe symptoms of hearing 
loss, which he can perceive, hearing loss for the purpose of 
VA disability compensation is not a condition capable of lay 
observation because it relies upon audiometric testing.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The diagnosis of hearing loss 
disability of the sensorineural type is based on results of 
audiology testing that meet the standard of hearing loss.  
38 C.F.R. § 3.385 (2009).

Based on VA audiology testing in June 2008, the Veteran does 
not meet the criteria for right ear hearing loss to be 
considered a disability for VA purposes.  38 C.F.R. § 3.385 
(2009).  That is the most recent audiological testing and is 
the most persuasive evidence of record.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The competent evidence 
is against a finding that the Veteran has current right ear 
hearing loss that meets VA criteria for consideration as a 
disability.  Therefore, there can be no valid claim for 
service connection.  Right ear hearing does not meet the 
standard to be considered a disability for VA purposes.  
38 C.F.R. § 3.385 (2009); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board notes that the June 2007 audiological consultation 
found very good right ear speech recognition (88 percent).  
That finding would meet the criteria to be considered a 
disability for VA purposes.  38 C.F.R. § 3.385 (2009).  
However, to the extent that the Veteran may have a right ear 
hearing loss disability for VA purposes, the June 2008 VA 
examiner found that it was not at least as likely as not 
that the Veteran's complaints of hearing loss and tinnitus 
were related to noise exposure in service.  The examiner 
based the decision on the lack of proximity between the 
Veteran's service dates and the date of the examination, and 
the lack of findings indicative of hearing loss or tinnitus 
in the claims file, prior to the examination date.  That 
medical evidence is the most persuasive competent medical 
opinion of record and opposes, rather than supports, the 
claim.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

On the basis of the service medical records, tinnitus was 
not affirmatively shown during service and a chronic 
disability was not shown during the Veteran's service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Therefore, the Board finds that a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

The absence of any complaint of tinnitus from 1968 to 2007 
is persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b) (2009); Maxson v. Gober, 230 F.3d 133 
(Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002). 

As for service connection for tinnitus diagnosed after 
discharge, tinnitus is a condition that lay observation is 
competent as to the presence of the disability.  Thus, 
tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

A Veteran is competent to declare that he has tinnitus.  
However, where the determinative issue involves a question 
of a medical nexus or medical causation, a lay assertion of 
medical causation is not competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer a medical opinion.  38 C.F.R. § 3.159 (2009).

On the question of a medical nexus or causation opinion, the 
VA examiner in June 2008 noted that tinnitus was not present 
during service.  The examiner opined that it was not at 
least as likely as not that the Veteran's complaints of 
tinnitus were related to noise exposure in service.  The 
examiner based the decision on the lack of proximity between 
the Veteran's service dates and the date of the examination, 
and the lack of findings in the claims file prior to the 
examination date.  There is no other medical opinion of 
record, addressing medical causation.

The Board finds that the only competent evidence of a 
medical nexus or medical causation is unfavorable to the 
claim.  The Board may consider only competent medical 
evidence to support a finding on the question of a medical 
nexus or medical causation, where a lay assertion of medical 
causation is not competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Therefore, the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for hypertension, to include as secondary 
to exposure to herbicides, is denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Additional development is needed prior to further 
disposition of the claim. 

The Veteran claims that his pre-existing back disorder was 
aggravated during the performance of his duties in service.  
He specifically described being required to carry heavy 
equipment on a daily basis during service. 

Clear and unmistakable evidence of record shows that the 
Veteran had low back disability prior to entering service.  
The induction examination noted low back syndrome and 
possible lumbar fibromyositis.  The Veteran gave a history 
of back pain for six months.  The service treatment records 
contain an August 1967 medical note from a private physician 
who reported low back strain of six months duration.  X-rays 
revealed a tilt to the left of the lumbar spine.  The 
Veteran had been fitted with a lumbar sacral support and 
prescribed medication.  The physician indicated that the 
Veteran had continued to have back pain and his occupational 
activities had been limited.  On service induction 
examination in August 1967, the Veteran reported a history 
of back problems, along with the use of a brace.  The 
clinician noted a history of back pain for the previous six 
months, low back syndrome, and possible firbomyositis.  The 
clinician indicated that an X-ray of the spine appeared to 
show that the Veteran was slightly turned to the left when 
the film was taken.  It was also noted that the Veteran had 
been previously rejected from military service due to 
colitis.  On separation from service, the Veteran reported a 
history of back problems, along with the use of a brace.  On 
clinical evaluation, the Veteran's spine was evaluated as 
normal.  The clinician noted back problems (aches) on 
prolonged standing.  

Post-service treatment records starting in 1999 show 
complaints of low back pain and treatment for the lumbar 
spine.  The records reflect clinical findings of 
degenerative disc disease, lumbar radiculopathy, 
osteoarthritis and spondylosis of the lumbar spine, and a 
history of low back problems dating back to the 1970s.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  To make an 
accurate assessment of the Veteran's entitlement to service 
connection for a back disability, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that addresses whether the Veteran's back condition was 
incurred in, aggravated, or permanently worsened as a result 
of active service.  

Additionally, post-service treatment records reflect that 
the Veteran underwent lumbar spine surgery in 1971, February 
1978, and March 1985.  These procedures were performed at 
St. Margaret Hospital in Hammond.  Because these records are 
relevant to the Veteran's claim, an attempt to obtain them 
should be made.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims file all private 
medical records from St. Margaret Hospital 
in Hammond.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of the 
Veteran's low back complaints.  The 
examiner must review the claims file and 
the examination report should note that 
review.  The examiner is asked to provide 
the following opinion, with a rationale 
for the opinion:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's lumbar spine disability 
that pre-existed service was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during active service?

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


